Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which tche invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US. Pub. NO. 2018/0348785 A1; hereinafter “Zheng”) in view of Dasgupta et al. (US. 10,719,301 B1; hereinafter “Dasgupta”) and Hughes et al. (US. Pub. NO. 2020/0202171 A1; hereinafter “Hughes”)

Regarding claim 1, Zheng teaches a system for consistent improvement of a continuous analysis of an ever growing data stream, comprising:
one or more sources that generate a data stream (see Zheng, fig. 2, sensors 200); and
compute resources communicatively coupled to the one or more sources (see Zheng, fig. 3, system 110), the compute resources configured to archive the data stream (see Zheng, fig. 3, storage 340; fig. 10, sensor data log 1007), select portions of the data stream for analysis (see Zheng, fig. 3, event of interest selector 350), annotate items of interest in the portions of the data stream (see Zheng, fig. 3, labeling unit 330), and analyze said items of interest according to an iteratively refined model developed by said compute resources (see Zheng, fig. 3, model adaption 370, detection model 320; para. [0062]),
said model constituting a digital summarized representation of an environment and subjects represented in the data stream (see Zheng, fig. 8A), and 
said model being iteratively refined by said compute resources localizing, temporally and spatially (see Zheng, para. [0064]), items of interest in subsets of the data stream through measuring and marking of amplitudes of changes in signals that make up the data stream and patterned changes in the data stream (see Zheng, fig. 13A, event of interest selectors 1310, 1320, para. [0117], changes in passive sensor data and active sensor data, para. [0118], validation),
training a current version of the model using the items of interest in the subsets of the sensor data stream to produce a versioned model and updating the current version of the model to the versioned model (see Zheng, fig. 14, model adaptation 370),

Zheng is silent to teaching that wherein updating the model when testing of the versioned model using the data stream indicates that the versioned model yields improvements in object recognition over object recognition results of the current version of the model, wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model and comparison of difference of model output between model versions. 
In the same field of endeavor, Dasgupta teaches a system wherein updating the model when testing of the versioned model using the data stream indicates that the versioned model yields improvements in object recognition over object recognition results of the current version of the model (see Dasgupta, fig. 10, comparison 1020, col. 26, lines 40-60). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng and Dasgupta in order to improve collaboration in a model building process (see Dasgupta, col. 1, lines 5-30). 
The combination of Zheng and Dasgupta is silent to teaching that wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model and comparison of difference of model output between model versions. 
In the same field of endeavor, Hughes teaches a system wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model (see Hughes, para. [0174], measurements of model prediction accuracy) and comparison of difference of model output between model versions (see Hughes, fig. 3, reporting 328, para. [0162]). 


Regarding claim 2, the combination of Zheng, Dasgupta and Hughes teaches the system as in claim 1, wherein the compute resources are further configured to generate output reports explaining content of the data stream (see Zheng, fig. 10, perception results 340).

Regarding claim 3, the combination of Zheng, Dasgupta and Hughes teaches the system as in claim 1, wherein a first instance of the model developed by the compute resources comprises a pretrained generic subject model contributed from an external source (see Zheng, fig. 1, global model 160).

Regarding claim 4, the combination of Zheng, Dasgupta and Hughes teaches the system as in claim 1, wherein a first instance of the model developed by the compute resources comprises an initial model contributed by manual annotation and training prior to an initial deployment of the model (see Zheng, fig. 1, para. [0056]).

Regarding claim 5, the combination of Zheng, Dasgupta and Hughes teaches the system as in claim 1, wherein an instance of the model developed by the compute resources comprises a system model that is trained online simultaneously to being used to analyze the data stream (see Zheng, fig. 1, para. [0057-58]).

Regarding claim 7, Zheng teaches a method, comprising:

storing, by the server, the sensor data stream in a raw data archive (see Zheng, fig. 3, storage 340; fig. 10, sensor data log 1007)
analyzing, by one or more networked compute elements, the sensor data stream stored in the raw data archive by operating on the sensor data stream with machine learning and data processing elements according to an initial model of an environment in which the sensor data stream is generated to extract and store a digital summary of items of interest present in the sensor data stream (see Zheng, fig. 3, event of interest selector 350, labeling unit 330, para. [0062]); 
developing a versioned model of the environment by localizing, temporally and spatially (see Zheng, para. [0064]), items of interest in subsets of the sensor data stream through measuring and marking of amplitudes of changes in signals that make up the sensor data stream and patterned changes in the sensor data stream (see Zheng, fig. 13A, event of interest selectors 1310, 1320, para. [0117], changes in passive sensor data and active sensor data, para. [0118], validation), and training the initial model of the environment using the items of interest in the subsets of the sensor data stream to produce the versioned model of the environment (see Zheng, fig. 14, model adaptation 370), and
distributing the versioned model of the environment to the networked compute elements and repeating the receiving, storing, and analyzing of future sensor data streams using the versioned model of the environment (see Zheng, fig. 20, model update 160, para. [0055-56]).
Zheng is silent to teaching that comprising testing the versioned model of the environment using an existing sensor data steam and when said testing indicates that the versioned model of the environment yields improvements in object recognition over object recognition results of the initial model of the environment, distributing the versioned model, 

In the same field of endeavor, Dasgupta teaches a method comprising testing the versioned model of the environment using an existing sensor data steam and when said testing indicates that the versioned model of the environment yields improvements in object recognition over object recognition results of the initial model of the environment, distributing the versioned model (see Dasgupta, fig. 10, comparison 1020, col. 26, lines 40-60). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng and Dasgupta in order to improve collaboration in a model building process (see Dasgupta, col. 1, lines 5-30). 
The combination of Zheng and Dasgupta is silent to teaching that wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model and comparison of difference of model output between model versions. 
In the same field of endeavor, Hughes teaches a method wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model (see Hughes, para. [0174], measurements of model prediction accuracy) and comparison of difference of model output between model versions (see Hughes, fig. 3, reporting 328, para. [0162]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng and Dasgupta with the teaching of Hughes in order to improve training of machine learning models and improve model accuracy (see Hughes, para. [0003]). 

claim 8, the combination of Zheng, Dasgupta and Hughes teaches the method of claim 7, wherein the sensor data stream is characterized by digital signals representing measurements of the environment within which the external subjects exist (see Zheng, fig. 8A,B).

Regarding claim 9, the combination of Zheng, Dasgupta and Hughes teaches the method of claim 8, wherein the sensor data stream includes some or all of images, sound, temperatures, and pressures (see Zheng, fig. 2, sensors 200).

Regarding claim 10, the combination of Zheng, Dasgupta and Hughes teaches the method of claim 7, wherein the analyzing includes a data validation/selection operation (see Zheng, fig. 10, validations 1040,1050, 1045), and report generation (see Zheng, fig. 10, results 340).

Regarding claim 11, the combination of Zheng, Dasgupta and Hughes teaches the method of claim 10, wherein the data validation/selection operation includes one or more of: a balanced sampling of related sensor data streams, balanced by time, position, amplitude, device, and/or class of item of interest; a sampling by distribution of high dimensional feature distance when a signal of the sensor data stream is content indexed; and a sampling by distribution of weights in the machine learning model representation of the signal (see Zheng, fig. 10, validation 1040,1045,1050).

Regarding claim 16, Zheng teaches a method, comprising: 
using an initial version of a model of an environment under observation by a plurality of sensors (see Zheng, fig. 3, models 320), collecting data via the sensors to provide an initial input to a server configured to analyze the input, said initial input presented to the server as a data stream of signals captured by the sensors in the environment (see Zheng, fig. 3, sensors 120, 130); and

selecting and releasing the first updated instance of the model of the environment in place of the initial version or the immediately preceding model of the environment used to analyze the data stream in a next iteration of the analysis of the data stream (see Zheng, fig. 20, model update 160, para. [0055-56]).
Zheng is silent to teaching that comprising testing the updated instances of the model of the environment, and upon the testing revealing a performance of a first one of the updated instances of the model of the environment surpassing a performance of the initial version or an immediately preceding model of the environment, selecting and releasing the first updated instance of the model, 
wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model and comparison of difference of model output between model versions. 
In the same field of endeavor, Dasgupta teaches a method comprising testing the updated instances of the model of the environment, and upon the testing revealing a performance of a first one of the updated instances of the model of the environment surpassing a performance of the initial version or an immediately preceding model of the environment, selecting and releasing the first updated instance of the model (see Dasgupta, fig. 10, comparison 1020, col. 26, lines 40-60). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng and Dasgupta in order to improve collaboration in a model building process (see Dasgupta, col. 1, lines 5-30). 

In the same field of endeavor, Hughes teaches a system wherein said testing including measurements of drift and variations of change patterns identified during development of the versioned model (see Hughes, para. [0174], measurements of model prediction accuracy) and comparison of difference of model output between model versions (see Hughes, fig. 3, reporting 328, para. [0162]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zheng and Dasgupta with the teaching of Hughes in order to improve training of machine learning models and improve model accuracy (see Hughes, para. [0003]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barsoum et al. (US. Pub. No. 2014/0279754 A1) teach machine learning models building and training. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648